Warner, Chief Justice.
The defendant was indicted for the offense of “burglary in ■the night time,” and on the trial thereof was found guilty by the jury. A motion was made for a new trial, on the ground that the verdict was contrary to law, contrary to the evidence, and without evidence to support it, which motion was overruled by the court, and the defendant excepted. It appears from the evidence in the record that the defendant, between the hours of twelve and one o’clock at night, raised the back window-sash of the prosecutor’s dwelling-house, in which he •and his wife were sleeping, propped it up with a stick and entered the room through the window, and when discovered, went out at the window; was pursued and caught. There was money and clothing in the room. Prosecutor had $100 00 in his vest pocket, hanging on the bed-post, but it does not .appear that the defendant stole pnything.
Burglary, as defined by the Code, is the breaking and entering into the dwelling, mansion or store-house, or other place •of business of another, where valuable goods, wares, produce *107or any other article of value, are contained or stored, with intent to commit a felony or larceny: Code, sec. 4386. The defendant is charged with having broke and entered the house with intent to commit a larceny, and the point made is, that there is no evidence that such was the intention of the defendant. The intention of the defendant can only be ascertained from his acts and conduct, and it was a question for the jury to decide, under the facts and circumstances as detailed by the evidence, what was the defendant’s intention in breaking and entering the house at the time of night as proved by the prosecutor: Roscoe’s Criminal Evidence, 367. We find no error in overruling the motion for a new trial.
Let the judgment of the court below be affirmed.